The opinion of BRUERE, C., is adopted as the opinion of the court.
This cause is accordingly reversed and remanded with directions to the trial court to set aside its judgment herein, and to enter a decree declaring said Pearce note and the MacKenzie semiannual interest notes fully paid and extinguished, and directing that defendant deliver *Page 99 
said notes and deed of trust to plaintiff for the purpose of having said deed of trust satisfied of record in the office of the recorder of deeds in the city of St. Louis, Missouri.
Allen, P.J., and Becker and Daues, JJ., concur. *Page 100